 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

| ANDREA J. NUSSINOW,

Plaintiff,
-against-

COUNTY OF COLUMBIA, RONALD PEREZ, as
President of the Columbia-Greene Humane Society, Inc.
and in his individual capacity, LEE DELISLE, as

Chief Investigator for the Columbia~Greene Humane
Society, Inc. and in his individual capacity, and
COLUMBIA-GREENE HUMANE SOCIETY, INC.,
doing business as the Columbia-Greene Humane
Society/SPCA,

Defendants.

 

Case 1:19-cv-00332-FJS-CFH Document 24-1 Filed 04/27/20 Page 1 of 2

CERTIFICATE OF SERVICE
Case No.: 1:19-cv-332

(FJS/CFH)

I hereby certify that on April 27, 2020 I electronically filed a Civi! Case Management

| Plan with the consent of all parties and on behalf of defendant, County of Columbia, with the

| Clerk of the District Court using the CM/ECF system, which sent notification of such filing to

 

 

the following:

Mansfield, Gautier & Rosenthal, LLP

Attorneys for Plaintiff Andrea J. Nussinow

Attn.: Lisa Rosenthal, Esq.
Bar Roll No.: 700844

55 Old Post Road North, P.O. Box 3

Red Hook, New York 12571
Email: rosenthal @ merlawver.com

MIRANDA SLONE SKLARIN VERVENIOTIS LLP
Attorneys for defendants Perez, Delisle, and

Columbia-Greene Humane Society

Attn.: Richard S. Sklarin, Esq.
570 Taxter Road, Suite 561
Elmsford, New York 10523

 

 

 
 

 

Case 1:19-cv-00332-FJS-CFH Document 24-1 Filed 04/27/20 Page 2 of 2

“CA RNS LLP
By: 3 CODA eben

“Thomas K. Murphy Lf ao
Bar Roll No. 505396
Attorney for Defendant County of Columbia
407 Albany Shaker Road
Loudonville, New York 12211
Telephone: 518-690-0096
E-mail: tmurphy@murphyburnslaw.com

 

 

 

 

 

 
